Citation Nr: 1207558	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for non-Hodgkin's lymphoma and large cell lymphoma.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophegeal reflux disease (GERD) with hiatal hernia, and Barrett's esophagus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in March 2009, when the issues remaining on appeal were remanded for additional development, including with regard to developing evidence of the Veteran's claimed in-service exposure to carbon tetrachloride pertinent to each remaining issue.  The case was again before the Board in August 2010, when the issues remaining on appeal were again remanded for additional development concerning the Veteran's claimed exposure to carbon tetrachloride.

The Veteran was provided a travel Board hearing in December 2008.  A transcript of the testimony offered at this hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



`REMAND

The Board's prior March 2009 and August 2010 remands directed development in connection with the Veteran's contentions that several of his claimed disabilities are related to in-service exposure to the chemical 'carbon tetrachloride.'  At his December 2008 Board hearing, the Veteran explained that he attributed his claimed disabilities at issue in this appeal to significant carbon tetrachloride exposure, described as a solvent used to clean parts in connection with his in-service duties.  The Board observes that the Veteran's service personnel records reflect that he served as an 'Aviation Fire Controlman,' which the Board notes involves work in the capacity of a mechanic or technician that may be consistent with the Veteran's description of cleaning instruments with a chemical solvent.  The Board also notes that the Veteran has provided evidence indicating both that carbon tetrachloride has been used in mechanical cleaning solvents in the past, and that carbon tetrachloride has been linked to significant toxicity with some associated health effects which may be pertinent in this case.

The Board finds that additional development is necessary at this time due to (1) new information submitted by the Veteran, in response to the RO's instructions in the supplemental statement of the case, that has not yet been addressed by the RO; (2) a need to complete development of pertinent evidence available to VA about carbon tetrachloride exposure through a request to the Chief Public Health and Environmental Hazards Officer (or any other VA official deemed appropriate) for an opinion, and (3) the Board's view that a VA examination and medical opinion is necessary for fully informed appellate review of the key questions in this case.

The Board now turns to explaining the necessity and the purposes of this remand in more detail.

In light of the Veteran's contentions, the Board's March 2009 and August 2010 remands directed that the Veteran should be given an opportunity to provide additional details regarding his claimed exposure to carbon tetrachloride.  The Board notes that during the processing of the most recent remand, efforts were made to search for database records which may pertain to possible carbon tetrachloride exposure during his military service.  Although the full extent of the resources engaged in such research are not entirely clear from review of the claims-file, the claims-file contains February 2011 documentation that a naval database was "searched for carbon tetrachloride" to look for "responsive documents," but the search did not reveal any such documents.  In a December 2011 supplemental statement of the case the Veteran was instructed that the RO initiated the search for evidence based upon the "general" information the Veteran had provided as of that time, but that "[i]f the veteran provides specific instances of exposure, dates, and locations of exposure a more comprehensive request and research could be further developed."  Since that time, in a December 2011 written statement, the Veteran did in fact produce new and specific information with regard to another location and time of alleged exposure to carbon tetrachloride.  (The Board observes that the Veteran had previously provided both general information and specific locations and time periods of purported exposure.)  The new December 2011 information was received at the AMC and forwarded to the RO prior to the most recent transfer of this case to the Board.  

The new information presented by the Veteran in response to the December 2011 supplemental statement of the case was received at the AMC and the RO after the issuance of the December 2011 supplemental statement of the case, but no subsequent supplemental statement of the case has been issued.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The Board finds that the RO/AMC should follow-up with a determination of any additional research which may be reasonably pursued on the basis of the information submitted by the Veteran in response to the last supplemental statement of the case's instruction.  To the extent that there may be evidence or information in the possession of a Federal agency that may confirm the Veteran's claimed exposure to carbon tetrachloride, VA is under a duty to undertake efforts to develop it.  See 38 C.F.R. § 3.159(c)(2).

Moreover, however, the Board finds that the key questions concerning exposure to carbon tetrachloride during the Veteran's military service may be best addressed with a request that the Chief Public Health and Environmental Hazards Officer, or any other VA official deemed appropriate, review the claims file and provide an opinion.  This opinion should address whether it is at least as likely as not that the Veteran was exposed to carbon tetrachloride during his duties in active military service as an Aviation Fire Controlman from November 1943 to June 1946; the opinion should also address whether any indicated exposure may be linked to any of the Veteran's claimed disabilities in this appeal.

Additionally, the Board notes that the Veteran has not yet received an adequate VA examination addressing the medical questions raised by his contentions with regard to entitlement to service connection for a kidney disability on the basis of direct in-service manifestations.  The Board notes that a May 2006 VA examination report addressing various matters includes some discussion referencing the issue, such as stating that the Veteran "has a history of having renal calculi since being in the service although this is not service connected."  The May 2006 VA examiner commented that this was "felt to be secondary to his lymphoma" with additional comment that the disability may have resolved with surgery.  The question of any etiological link to service is not otherwise addressed or explained in the examination report.

The Board observes that the suggestion that the Veteran may no longer have a kidney disease following surgery does not resolve the matter because the evidence of record indicates that the Veteran had kidney disability during at least one period of time essentially overlapping the time of the Veteran filing this claim (in February 2005).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Significantly, the May 2006 VA examination report does not address the possible significance of the Veteran's contentions of in-service manifestations of kidney pain during his military service.  The Veteran has submitted his own lay testimony and third party witness statements indicating that he experienced pain around his kidneys in service, including an incident in 1944 that reportedly incapacitated him, and relating accounts of kidney pain symptoms following service.  The Board finds that the Veteran's lay evidence may be considered competent to the extent that it recalls the Veteran's reported experience of pain in the location of his kidneys, which may be generally perceivable to lay sensibilities.  Without yet considering the question of the credibility of such evidence, the Board finds that the evidence on its face indicates an in-service event or injury involving the Veteran's kidneys which may plausibly be pertinent to the etiology of the current claimed kidney disability.

In this case, the Veteran has not been afforded a VA examination adequately addressing his claim of entitlement to service connection for a kidney disability.  The Board finds that a VA examination is warranted to address this issue, and would be helpful in facilitating fully informed appellate review of the issue.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.  The evidence of record establishes that the Veteran experienced symptoms of kidney disease on at least one occasion around the time of his filing of his claim for benefits.  The above-discussed evidence indicates the occurrence of an event, injury, or disease during service potentially pertinent to the etiology of the claimed kidney disability.  There is currently insufficient competent medical evidence on file to make a decision on this claim.  Thus, the Board finds that the McLendon criteria are met in this case.  

Under the circumstances, the Board finds that a VA examination with medical opinion is warranted for the issue of entitlement to service connection for a kidney disability.  Thus, the development directed below will additionally include obtaining an appropriate medical opinion addressing the pertinent contentions regarding kidney disability.

The Veteran's contentions, including as discussed at his December 2008 Board hearing, assert that each of his claimed disabilities on appeal is a result of in-service exposure to carbon tetrachloride.  The outcome of the development directed below concerning the Veteran's contended exposure to carbon tetrachloride may impact the outcome of all of the issues remaining on appeal.  Therefore, the required development directed below must be completed prior to appropriate appellate review of any remaining issue in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the Veteran's December 2011 written statements submitted in response to the December 2011 supplemental statement of the case; the RO/AMC should determine whether any new opportunity to research possible corroboration of the Veteran's claimed exposures has been raised by the new information, and take any appropriate steps to complete such research.  Any determination made or development completed in this regard should be clearly documented in the claims-file.

2. The RO/AMC should request that the Chief Public Health and Environmental Hazards Officer, or any other VA official deemed appropriate, review the claims file, including all new information received in conjunction with this claim, and provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more), or unlikely (i.e., a probability of less than 50 percent) that the Veteran was exposed to carbon tetrachloride during his duties in active military service as an Aviation Fire Controlman from November 1943 to June 1946.  If such exposure is found to be at least as likely as not, the opinion should then also address the question of whether any claimed disability on appeal would be deemed at least as likely as not etiologically linked to the carbon tetrachloride exposure.

A rationale must be provided for any opinion provided.

3.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) kidney disability and (2) lymphoma.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations.  All examination findings should be clearly reported.

For each disability, the appropriate examiner should offer an opinion as to whether the disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate, to include the Veteran's description of (and relevant witness statements concerning) experiencing kidney symptoms during service and proximately following service.

If any determination depends upon whether any fact alleged in the Veteran's (or any witness') lay testimony is considered factual, the examiner is asked to specifically identify the matter and explain (1) the conclusion the examiner would draw if the testimony were accepted and also explain (2) the conclusion the examiner would draw if the testimony were rejected.  In particular, the examiner(s) should be sure to address:

	a) whether any claimed current diagnosis would be deemed at least as likely as not etiologically linked to the Veteran's contended exposure to carbon tetrachloride during his military service as an Aviation Fire Controlman from November 1943 to June 1946, if such exposure were assumed to have occurred; and

	b) whether any current kidney diagnosis would be deemed at least as likely as not etiologically linked to the Veteran's claimed in-service symptomatology of kidney pain, if the in-service symptomatology were assumed to have occurred (and, alternatively, if it were not so assumed).

A rationale should be furnished for all opinions.

If the Veteran does not report for the scheduled examination, the claims file should nevertheless be made available to an appropriate examiner for review and for responses to the posed questions.

4.  In the interest of avoiding future remand, the RO/AMC should then review the opinions and examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

5.  Thereafter, all of the issues on appeal should be readjudicated (to include consideration of whether any evidence obtained during the processing of this remand is new and material sufficient to reopen the claim of entitlement to service connection for GERD with hiatal hernia, and Barrett's esophagus).  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


